In a wrongful death action, defendant appeals from a judgment of the Supreme Court, Orange County (Green, J.), dated December 7, 1982, which, upon the court setting aside so much of the jury’s verdict as apportioned fault between the parties and ruling as a matter of law that plaintiff’s decedent was not contributorily negligent, is in favor of plaintiff and against her in the principal sum of $45,000. Judgment modified by reinstating the jury’s apportionment of fault and thereupon reducing the principal sum awarded to $24,750. As so modified, judgment affirmed, with costs to defendant. The matter is remitted to the Supreme Court, Orange County, for entry of an appropriate amended judgment accordingly. Based on the evidence the jury could reasonably have found the decedent to be 45% negligent (see Brookman v Public Serv. Tire Corp., 86 AD2d 591). We have reviewed defendant’s other contention and find it to be without merit. Lazer, J. P., Thompson, O’Connor and Brown, JJ., concur.